Exhibit 10.7
 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF
THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.


Original Issue Date: May 13, 2010
Original Conversion Price (subject to adjustment herein): $0.001965


$_____________


ATHERONOVA INC.
2.5% SENIOR SECURED CONVERTIBLE NOTE


THIS NOTE is one of a series of duly authorized and validly issued 2.5% Senior
Secured Convertible Notes of AtheroNova Inc., a Delaware corporation (the
“Company”), having its principal place of business at 2301 Dupont Drive, Suite
525, Irvine, CA  92612, designated as its 2.5% Senior Secured Convertible Notes
(this Note, the “Note” and, collectively with the other Notes of such series,
the “Notes”).


FOR VALUE RECEIVED, the Company promises to pay to ______________ or its
registered assigns (the “Holder”), or shall have paid pursuant to the terms
hereunder, the principal sum of $__________ on May 12, 2014 (the “Maturity
Date”) or such earlier date as this Note is required or permitted to be repaid
as provided hereunder, or such later date as may be permitted by the Holder as
set forth in Section 2 hereof, and to pay interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Note in
accordance with the provisions hereof.


The Company’s and its Subsidiaries’ obligations under this Note and the other
Transaction Documents are secured by the Collateral (as defined in the Security
Agreement, including without limitation all Intellectual Property Rights)
pursuant to the terms of the Security Documents and the obligations under this
Note are guaranteed by the Company’s Subsidiaries pursuant to the Subsidiary
Guarantee.


This Note is subject to the following additional provisions:


Section 1.      Definitions.  For the purposes hereof, in addition to the terms
defined elsewhere in this Note (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement and (b) the
following terms shall have the following meanings:
 
“Alternate Consideration” shall have the meaning set forth in Section 5(e).
 
 
1

--------------------------------------------------------------------------------

 


“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement; (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered; (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment; (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors; (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.


“Base Conversion Price” shall have the meaning set forth in Section 5(b).


“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.


“Buy-In” shall have the meaning set forth in Section 4(d)(v).


 “Conversion Date” shall have the meaning set forth in Section 4(a).


“Conversion Fundamental Transaction” shall have the meaning set forth in Section
4(e).


“Conversion Price” shall have the meaning set forth in Section 4(b).


“Conversion Shares” means, collectively, the shares of Common Stock issued or
issuable upon conversion or redemption of this Note in accordance with the terms
hereof, including without limitation shares of Common Stock issued or issuable
as interest hereunder or as damages under the Transaction Documents.


“Dilutive Issuance” shall have the meaning set forth in Section 5(b).


“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b).


“Event of Default” shall have the meaning set forth in Section 7.
 
 
2

--------------------------------------------------------------------------------

 


“Forced Conversion Amount” means, with respect to this or another Note, the sum
of (i) the greater of (A) 200% of the then outstanding principal amount of the
Note, plus 100% of accrued and unpaid interest thereon, or (B) the outstanding
principal amount of this Note, plus all accrued and unpaid interest hereon,
divided by the Conversion Price immediately prior to the closing of the
Conversion Fundamental Transaction or the closing of the purchase contemplated
by Section 2(e), as the case may be, multiplied by the VWAP on the last Trading
Day prior to such closing date, and (ii) all other amounts, costs, expenses and
liquidated damages due in respect of such Note.


"Forced Conversion Date" shall have the meaning set forth in Section 4(e).


“Fundamental Transaction” shall have the meaning set forth in Section 5(e).
 
“Fundamental Transaction Cash Amount”  means the sum of (i) the greater of (A)
200% of the then outstanding principal amount of this Note, plus 100% of accrued
and unpaid interest thereon, or (B) the outstanding principal amount of this
Note, plus all accrued and unpaid interest hereon, divided by the Conversion
Price immediately prior to the closing of the Fundamental Transaction,
multiplied by the VWAP on the last Trading Day prior to the closing of the
Fundamental Transaction, and (ii) all other amounts, costs, expenses and
liquidated damages due in respect of this Note.


“Late Fees” shall have the meaning set forth in Section 2(d).


“Los Angeles Courts” shall have the meaning set forth in Section 8(d).
 
“Mandatory Default Amount”  means the sum of (i) 120% of the then outstanding
principal amount of this Note, (ii) plus 100% of accrued and unpaid interest
hereon, and (iii) all other amounts, costs, expenses and liquidated damages due
in respect of this Note.


“Note Register” shall have the meaning set forth in Section 2(c).


“Notice of Conversion” shall have the meaning set forth in Section 4(a).


“Original Issue Date” means the date of the first issuance of this Note,
regardless of any transfers of this Note and regardless of the number of
instruments which may be issued to evidence this Note.


“Permitted Indebtedness” means (a) the indebtedness evidenced by the Notes, (b)
the Indebtedness existing on the initial Closing Date and set forth on Schedule
3.1(aa) attached to the Purchase Agreement, (c) lease obligations and purchase
money indebtedness incurred in connection with the acquisition of capital assets
and lease obligations with respect to newly acquired or leased assets, and (d)
indebtedness that is expressly subordinate to the Notes pursuant to a written
subordination agreement with the Purchasers that is acceptable to each Purchaser
in its sole and absolute discretion; provided that such Permitted Indebtedness
shall not exceed 75% of the aggregate principal amount of all Notes then
outstanding.
 
 
3

--------------------------------------------------------------------------------

 
 
“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP; (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien; and (c) Liens
incurred in connection with Permitted Indebtedness under clauses (a), (b), and
(c) thereunder.
 
“Purchase Agreement” means the Securities Purchase Agreement, dated as of May
13, 2010, among the Company and the original Holders, as amended, modified or
supplemented from time to time in accordance with its terms.


“Registration Statement” means an effective registration statement under the
Securities Act that registers the resale of all Conversion Shares of the Holder,
names the Holder as a “selling stockholder” therein, and contains a current
prospectus not subject to any blackout, suspension or stop order.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Share Delivery Date” shall have the meaning set forth in Section 4(d).


“Subsidiary” shall have the meaning set forth in the Purchase Agreement.


“Trading Day” means a day on which the principal Trading Market is open for
business.


“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: NYSE Amex, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange or the OTC Bulletin Board.


“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.


“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)); (b)  if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink Sheets, LLC (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.
 
 
4

--------------------------------------------------------------------------------

 


Section 2.   Interest; No Prepayment.


a)           Interest Rate.  Interest shall accrue daily on the outstanding
principal amount of this Note at a rate per annum equal to 2.5%, subject to
Section 2(d) below.


b)           Payment of Interest.  On the Maturity Date, the Company shall pay
to the Holder any accrued but unpaid and unconverted interest hereunder on the
aggregate unconverted and then outstanding principal amount of this Note, and on
each Conversion Date the Company shall pay to the Holder any accrued but unpaid
and unconverted interest hereunder on that portion of the principal amount then
being converted.  The amount of interest payable on each Conversion Date and the
Maturity Date (“Interest Amount”) may be added to and included with the
principal amount being so converted or redeemed on such date.
 
c)           Interest Calculations. Interest shall be calculated on the basis of
a 360-day year, consisting of twelve 30 calendar day periods, and shall accrue
daily commencing on the Original Issue Date until payment in full of the
outstanding principal, together with all accrued and unpaid interest, liquidated
damages and other amounts which may become due hereunder, has been
made.  Interest hereunder will be paid to the Person in whose name this Note is
registered on the records of the Company regarding registration and transfers of
this Note (the “Note Register”). Except as otherwise provided herein, if at any
time the Company pays interest partially in cash and partially in shares of
Common Stock to the holders of the Notes, then such payment of cash shall be
distributed ratably among the holders of the then-outstanding Notes based on
their (or their predecessor’s) initial purchases of Notes pursuant to the
Purchase Agreement.


d)           Default Interest.  After the occurrence and during the continuance
of any Event of Default, the interest rate on this Note shall accrue at an
interest rate equal to the lesser of twelve percent (12%) per annum, compounded
daily, or the maximum rate permitted under applicable law.


e)           Prepayment.  At any time after one (1) year following the initial
Closing Date, the Company or its assignee may purchase this entire Note by
paying in cash to the Holder the Forced Conversion Amount at the time of the
closing of such purchase, provided that, (i) the Company’s Common Stock has been
listed or quoted for trading on any Trading Market other than the OTC Bulletin
Board for a period of ninety (90) consecutive Trading Days immediately preceding
the proposed effective date of such purchase, (ii) no default notice must have
been received by the Company from any such Trading Market during or with respect
to the foregoing time period, and (iii) the VWAP for any 20 out of 30
consecutive Trading Days immediately preceding the proposed effective date of
such purchase exceeds three times the Conversion Price (subject to appropriate
and equitable adjustment for reverse and forward stock splits, stock dividends,
stock combinations and other similar transactions of the Common Stock that occur
after the Closing Date).  At least fifteen (15) days before such closing, the
Company shall give the Holder a notice of the date for the closing, so that the
Holder may avoid all or part of the purchase by converting all or part of this
Note's outstanding principal and unpaid interest under Section 4(a) before the
closing.  At the closing, the Holder shall assign this Note to the Company or
its assignee, free and clear of any liens, claims or encumbrances other than
transfer restrictions under applicable securities laws.  Except as otherwise set
forth in this Note, the Company may not otherwise prepay any portion of the
principal amount of this Note without the prior written consent of the Holder.
 
 
5

--------------------------------------------------------------------------------

 


Section 3.   Registration of Transfers and Exchanges.
 
a)           Different Denominations. This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Holder surrendering the same.  No service charge will be
payable for such exchange.
 
b)           Investment Representations.  This Note has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.


c)           Reliance on Note Register.  Prior to due presentment for transfer
to the Company of this Note, the Company and any agent of the Company may treat
the Person in whose name this Note is duly registered on the Note Register as
the owner hereof for the purpose of receiving payment as herein provided and for
all other purposes, whether or not this Note is overdue, and neither the Company
nor any such agent shall be affected by notice to the contrary.


d)           Transfer Restrictions.  Any transfer of this Note shall also be
subject to the applicable restrictions and requirements of Sections 3.2 and 4.1
of the Purchase Agreement and other provisions of the Transaction Documents.


Section 4.   Conversion.
 
 
a)           Voluntary Conversion. At any time after the Original Issue Date
until this Note is no longer outstanding, this Note shall be convertible, in
whole or in part, into shares of Common Stock at the option of the Holder, at
any time and from time to time (subject to the conversion limitations set forth
in Section 4(c) hereof).  The Holder shall effect conversions by delivering to
the Company a Notice of Conversion, the form of which is attached hereto as
Annex A (a “Notice of Conversion”), specifying therein the principal amount of
this Note and any accrued but unpaid interest thereon to be converted and the
future date (which may be the same date as the date such notice is deemed
effective pursuant to Section 8(a)) on which such conversion shall be effected
(such date, the “Conversion Date”).  If no Conversion Date is specified in a
Notice of Conversion, the Conversion Date shall be the date that such Notice of
Conversion is deemed delivered hereunder.  To effect conversions hereunder, the
Holder shall not be required to physically surrender this Note to the Company
unless the entire principal amount of this Note, plus all accrued and unpaid
interest thereon, has been so converted. Conversions hereunder shall have the
effect of lowering the outstanding principal amount of this Note in an amount
equal to the applicable conversion.  The Holder and the Company shall maintain
records showing the principal amount(s) converted and the date of such
conversion(s).  In the event of any dispute or discrepancy, the records of the
Company shall be controlling and determinative in the absence of manifest error.
The Holder, and any assignee by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion of a
portion of this Note, the unpaid and unconverted principal amount of this Note
may be less than the amount stated on the face hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
b)           Conversion Price.  The conversion price shall be equal to
$0.001965, subject to adjustment herein (the “Conversion Price”).


c)           Conversion Limitations.


i.           Holder’s Restriction on Conversion. The Company shall not effect
any conversion of this Note, and a Holder shall not have the right to convert
any portion of this Note, to the extent that after giving effect to the
conversion set forth on the applicable Notice of Conversion, the Holder
(together with the Holder’s Affiliates, and any other person or entity acting as
a group together with the Holder or any of the Holder’s Affiliates) would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below).  For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon conversion of this Note with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which are issuable upon (A) conversion of the
remaining, unconverted principal amount of this Note beneficially owned by the
Holder or any of its Affiliates and (B) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
subject to a limitation on conversion or exercise analogous to the limitation
contained herein (including, without limitation, any other Notes or the
Warrants) beneficially owned by the Holder or any of its Affiliates.  Except as
set forth in the preceding sentence, for purposes of this Section 4(c),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  To the
extent that the limitation contained in this paragraph applies, the
determination of whether this Note is convertible (in relation to other
securities owned by the Holder together with any Affiliates) and of which
principal amount of this Note is convertible shall be in the sole discretion of
the Holder, and the submission of a Notice of Conversion shall be deemed to be
the Holder’s determination of whether this Note may be converted (in relation to
other securities owned by the Holder together with any Affiliates) and which
principal amount of this Note is convertible, in each case subject to the
Beneficial Ownership Limitation.  To ensure compliance with this restriction,
the Holder will be deemed to represent to the Company each time it delivers a
Notice of Conversion that such Notice of Conversion has not violated the
restrictions set forth in this paragraph and the Company shall have no
obligation to verify or confirm the accuracy of such determination.   and the
rules and regulations promulgated thereunder. For purposes of this paragraph, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as stated in the most
recent of the following: (A) the Company’s most recent periodic or annual
report, as the case may be; (B) a more recent public announcement by the
Company; or (C) a more recent notice by the Company or the Company’s transfer
agent setting forth the number of shares of Common Stock outstanding.  Upon the
written or oral request of a Holder, the Company shall within three Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder or its Affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported. The “Beneficial Ownership Limitation” shall be 4.9% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock issuable upon conversion of this Note held by
the Holder.  By written notice to the Company, the Holder may at any time and
from time to time increase or decrease the Beneficial Ownership Limitation to
any other percentage specified in such notice (or specify that the Beneficial
Ownership Limitation shall no longer be applicable), provided, however, that (A)
any such increase (or inapplicability) shall not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (B)
any such increase or decrease shall apply only to the Holder and not to any
other holder of Notes.  The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation.  this Note.
 
 
7

--------------------------------------------------------------------------------

 


ii.           Unless otherwise approved in writing by the Company, any
individual conversion under Section 4(a) must be for at least 10,000 Conversion
Shares (such number to be appropriately adjusted for any stock splits, stock
dividends and similar events).
 
 
d)
Mechanics of Conversion.

 
i.           Conversion Shares Issuable Upon Conversion of Principal
Amount.  The number of Conversion Shares issuable upon a conversion hereunder
shall be determined by the quotient obtained by dividing (x) the outstanding
principal amount of this Note to be converted plus any accrued but unpaid
interest thereon, by (y) the Conversion Price.
i.
 
 
8

--------------------------------------------------------------------------------

 


ii.           Delivery of Certificate Upon Conversion. Not later than three
Trading Days after each Conversion Date (the “Share Delivery Date”), the Company
shall deliver, or cause to be delivered, to the Holder a certificate or
certificates representing the Conversion Shares which, on or after the Legend
Removal Date, shall be free of restrictive legends and trading restrictions
(other than those which may then be required by the Purchase Agreement)
representing the number of Conversion Shares being acquired upon the conversion
of this Note.  On or after the date which is six months following the Original
Issue Date on which this Note is issued, the Company shall use commercially
reasonable efforts to deliver any certificate(s) or shares required to be
delivered by the Company under this Section 4 electronically through the
Depository Trust Company or another established clearing corporation performing
similar functions.
 
iii.           Failure to Deliver Certificates.  If in the case of any Notice of
Conversion such certificate(s) or shares are not delivered to or as directed by
the applicable Holder by the third Trading Day after the Conversion Date, the
Holder shall be entitled to elect by written notice to the Company at any time
on or before its receipt of such certificate or certificates, to rescind such
Conversion, in which event the Company shall promptly return to the Holder any
original Note delivered to the Company and the Holder shall promptly return to
the Company the Common Stock certificates representing the principal amount of
this Note unsuccessfully tendered for conversion to the Company.
 
iv.           Obligation Absolute; Partial Liquidated Damages.  The Company’s
obligations to issue and deliver the Conversion Shares upon conversion of this
Note in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of such
Conversion Shares; provided, however, that such delivery shall not operate as a
waiver by the Company of any such action the Company may have against the
Holder.  In the event the Holder of this Note shall elect to convert any or all
of the outstanding principal amount hereof, the Company may not refuse
conversion based on any claim that the Holder or anyone associated or affiliated
with the Holder has been engaged in any violation of law, agreement or for any
other reason, unless an injunction from a court, on notice to Holder,
restraining and or enjoining conversion of all or part of this Note shall have
been sought and obtained, and the Company posts a surety bond for the benefit of
the Holder in the amount of 100% of the outstanding principal amount of this
Note, which is subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the underlying dispute and the
proceeds of which shall be payable to the Holder to the extent it obtains
judgment.  In the absence of such injunction, the Company shall issue Conversion
Shares or, if applicable, cash, upon a properly noticed conversion.  If the
Company fails for any reason to deliver to the Holder such certificate(s) or
shares pursuant to Section 4(d)(ii) by the third (3rd) Trading Day after the
Share Delivery Date, the Company shall pay to the Holder, in cash, as liquidated
damages and not as a penalty, for each $1000 of principal amount being
converted, $7.00 per Trading Day (increasing to $12.50 per Trading Day on the
fifth Trading Day after such liquidated damages begin to accrue) for each
Trading Day after such third Trading Day after the Share Delivery Date until
such certificates are delivered.  Nothing herein shall limit a Holder’s right to
pursue actual damages or declare an Event of Default pursuant to Section 7
hereof for the Company’s failure to deliver Conversion Shares within the period
specified herein and the Holder shall have the right to pursue all remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.  The exercise of any
such rights shall not prohibit the Holder from seeking to enforce damages
pursuant to any other Section hereof or under applicable law.  Notwithstanding
any portion of the foregoing to the contrary, if the Company fails to deliver to
the Holder such certificate(s) or shares by the Share Delivery Date pursuant to
Section 4(d)(ii) because (i) the conversion by the Holder is delivered in
connection with a proposed sale by the Holder of the Conversion Shares under
Rule 144 promulgated under the Securities Act, and (ii) in connection with such
sale, the Holder has failed to deliver customary representation letters, as
prepared by the brokerage firm of Holder in the ordinary course of its business,
appropriate to evidence compliance with such rule, then the liquidated damages
provisions herein shall not begin to accrue until the Trading Day immediately
following the date that the Holder has delivered such representation letters.

 
9

--------------------------------------------------------------------------------

 
 
v.           Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate(s) or
shares by the Share Delivery Date pursuant to Section 4(d)(ii), and if after
such Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Conversion Shares which the Holder was entitled to
receive upon the conversion relating to such Share Delivery Date (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder (in addition to any other
remedies available to or elected by the Holder) the amount by which (x) the
Holder’s total purchase price (including any brokerage commissions) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that the Holder was entitled to receive from the
conversion at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Note in a principal amount equal to the principal amount of
the attempted conversion or deliver to the Holder the number of shares of Common
Stock that would have been issued if the Company had timely complied with its
delivery requirements under Section 4(d)(ii).  For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted conversion of this Note with respect to
which the actual sale price of the Conversion Shares (including any brokerage
commissions) giving rise to such purchase obligation was a total of $10,000
under clause (A) of the immediately preceding sentence, the Company shall be
required to pay the Holder $1,000.  The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In
and, upon request of the Company, evidence of the amount of such loss.  Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
conversion of this Note as required pursuant to the terms hereof.
 
 
10

--------------------------------------------------------------------------------

 


vi.           Reservation of Shares Issuable Upon Conversion. The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Common Stock for the sole purpose of issuance
upon conversion of this Note and payment of interest on this Note, each as
herein provided, free from preemptive rights or any other actual contingent
purchase rights of Persons other than the Holder (and the other holders of the
Notes), not less than such aggregate number of shares of the Common Stock as
shall (subject to the terms and conditions set forth in the Purchase Agreement)
be issuable (taking into account the adjustments of Section 5) upon the
conversion of the outstanding principal amount of this Note and payment of
interest hereunder.  The Company covenants that all shares of Common Stock that
shall be so issuable shall, upon issue, be duly authorized, validly issued,
fully paid and nonassessable and, if the Registration Statement is then
effective under the Securities Act, shall be registered for public sale in
accordance with such Registration Statement.


vii.           Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Note.  As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such conversion, the Company shall at its election, either pay a cash adjustment
in respect of such final fraction in an amount equal to such fraction multiplied
by the Conversion Price or round up to the next whole share.


viii.           Transfer Taxes.  The issuance of certificates for shares of the
Common Stock on conversion of this Note shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that the Company
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note and the Company
shall not be required to issue or deliver such certificates unless or until the
person or persons requesting the issuance thereof shall have paid to the Company
the amount of such tax or shall have established to the satisfaction of the
Company that such tax has been paid.
 
 
11

--------------------------------------------------------------------------------

 


e)           Forced Conversion.  If after one (1) year following the initial
Closing Date, (i) the Company’s Common Stock has been listed or quoted for
trading on any Trading Market other than the OTC Bulletin Board for a period of
ninety (90) consecutive Trading Days immediately preceding the Forced Conversion
Date set forth below, (ii) no default notice has been received by the Company
from any such Trading Market during or with respect to the foregoing time
period, and (iii) the VWAP for any 20 out of 30 consecutive Trading Days
immediately preceding the Forced Conversion Date set forth below exceeds three
times the Conversion Price (subject to appropriate and equitable adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of the Common Stock that occur after the Closing Date),
then this Note shall automatically be converted into Conversion Shares, as if an
election to convert all outstanding principal and accrued but unpaid interest of
this Note had then been made by the Holder under Section 4(a), either:  (i) upon
a date (after one (1) year following the initial Closing Date) for such forced
conversion of all the Notes specified by the written consents, delivered to the
Company, by the holders of at least seventy five percent (75%) in principal
amount of the then outstanding Notes; or (ii) immediately prior to the closing
of a Conversion Fundamental Transaction (provided, for the avoidance of doubt,
such closing occurs after one (1) year following the initial Closing Date).  The
conversion date so specified under (i) of the preceding sentence, or the date of
such closing under (ii) (each a "Forced Conversion Date"), shall be deemed to be
the “Conversion Date” for purposes of this Section 4.  The Holder may elect, by
giving written notice of such election to the Company at least five (5) Trading
Days before the closing of a Conversion Fundamental Transaction, to avoid such a
forced conversion of this Note by selling this Note to the Company or its
designated assignee, concurrently with such closing, for a cash payment equal to
the Forced Conversion Amount at the time of such closing.  Notice of any
proposed Conversion Fundamental Transaction and such election shall be given to
the Holder at least fifteen (15) calendar days before such closing.  In
connection with such purchase, the Holder shall assign this Note to the Company
or its assignee, free and clear of any liens, claims or encumbrances other than
transfer restrictions under applicable securities laws.  A “Conversion
Fundamental Transaction” shall mean a Fundamental Transaction:  (1) which is
approved by the Company’s Board of Directors; (2) pursuant to which each holder
of a Note converted into Conversion Shares as a result of such Conversion
Fundamental Transaction will receive for such Conversion Shares consideration
having a fair market value (as reasonably determined by the Company’s Board of
Directors) at least equal to the Forced Conversion Amount for that Note; and (3)
under which the consideration received for each outstanding share of the
Company’s Common Stock is the same.
 
 
12

--------------------------------------------------------------------------------

 


Section 5.   Certain Adjustments.
 
a)           Stock Dividends and Stock Splits.  If the Company, at any time
while this Note is outstanding: (A) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by the Company upon
conversion of, or payment of interest on, the Notes); (B) subdivides outstanding
shares of Common Stock into a larger number of shares; (C) combines (including
by way of a reverse stock split) outstanding shares of Common Stock into a
smaller number of shares; or (D) issues, in the event of a reclassification of
shares of the Common Stock, any shares of capital stock of the Company, then the
Conversion Price shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock (excluding any treasury shares of the
Company) outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event.  Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.
 
b)           Subsequent Equity Sales.  If, at any time while this Note is
outstanding, the Company or any Subsidiary, as applicable, sells or grants any
option to purchase or sells or grants any right to reprice, or otherwise
disposes of or issues (or announces any sale, grant or any option to purchase or
other disposition), any Common Stock or Common Stock Equivalents entitling any
Person to acquire shares of Common Stock at an effective price per share that is
lower than the then Conversion Price (such issuances, collectively, a “Dilutive
Issuance”) (if the holder of the Common Stock or Common Stock Equivalents so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights per share which are issued in connection
with such issuance, be entitled to receive shares of Common Stock at an
effective price per share that is lower than the Conversion Price, such issuance
shall be deemed to have occurred for less than the Conversion Price on such date
of the Dilutive Issuance), then and in such event, the Conversion Price shall be
reduced, concurrently with such issue, as follows: (i) with respect to the first
$400,000 of gross proceeds received by the Company in one or more Dilutive
Issuances, whether in a single transaction or series of related transactions and
measuring all gross proceeds cumulatively received by the Company in one or more
Dilutive Issuances following the Original Issue Date, to a price determined by
multiplying such Conversion Price then in effect immediately prior to such
issuance or sale by a fraction, (x) the numerator of which shall be (A) the
number of shares of Common Stock and Common Stock Equivalents issued and
outstanding immediately prior to such issue or sale, plus (B) the number of
shares of Common Stock which the aggregate consideration received by the Company
in the Dilutive Issuance for the total number of additional shares of Common
Stock or Common Stock Equivalents so issued would purchase at such Conversion
Price as in effect immediately prior to such issue, and (y) the denominator of
which shall be the number of shares of Common Stock and Common Stock Equivalents
issued and outstanding immediately prior to such issue or sale plus the total
number of additional shares of Common Stock or Common Stock Equivalents so
issued; and (ii) with respect to any Dilutive Issuance thereafter, to the lowest
price per share for which any one such share of Common Stock or Common Stock
Equivalent has been issued.  For purposes of this paragraph, the “lowest price
per share for which any one such share of Common Stock or Common Stock
Equivalent has been issued” shall be equal to the sum of the lowest amount of
consideration (but not less than $.01) received or receivable by the Company
with respect to any such share (the “Base Conversion Price”).  Such adjustment
shall be made whenever such Common Stock or Common Stock Equivalents are
issued.  Notwithstanding the foregoing, no adjustment will be made under this
Section 5(b) in respect of an Exempt Issuance.  The Company shall notify the
Holder in writing, no later than 5 Business Days following the issuance of any
Common Stock or Common Stock Equivalents subject to this Section 5(b),
indicating therein the applicable issuance price, or applicable reset price,
exchange price, conversion price and other pricing terms (such notice, the
“Dilutive Issuance Notice”). For purposes of clarification, whether or not the
Company provides a Dilutive Issuance Notice pursuant to this Section 5(b), upon
the occurrence of any Dilutive Issuance, the Holder is entitled to receive a
number of Conversion Shares based upon the Base Conversion Price on or after the
date of such Dilutive Issuance, regardless of whether the Holder accurately
refers to the Base Conversion Price in the Notice of Conversion.
 
 
13

--------------------------------------------------------------------------------

 
 
c)           Subsequent Rights Offerings.  The Company shall not, at any time
while the Note is outstanding, issue rights, options or warrants to all holders
of Common Stock (and not to Holders) entitling them to subscribe for or purchase
shares of Common Stock at a price per share less than the VWAP at the record
date mentioned below.
 
d)           Pro Rata Distributions.  The Company shall not, at any time while
this Note is outstanding, distribute to all holders of Common Stock (and not to
Holders of the Notes) evidences of its indebtedness or assets (including cash
and cash dividends) or rights or warrants to subscribe for or purchase any
security other than the Common Stock.
 
e)           Fundamental Transaction. If, at any time while this Note is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (C)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (each, a “Fundamental
Transaction”), then, unless such transaction is a Conversion Fundamental
Transaction which is subject to a forced conversion in accordance with Section
4(e), upon any subsequent conversion of this Note, the Holder shall have the
right to receive, for each Conversion Share that would have been issuable upon
such conversion immediately prior to the occurrence of such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of one share of Common Stock (the “Alternate Consideration”).  For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of 1 share of Common Stock
in such Fundamental Transaction, and the Company shall apportion the Conversion
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration.  If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
conversion of this Note following such Fundamental Transaction.  To the extent
necessary to effectuate the foregoing provisions, any successor to the Company
or surviving entity in such Fundamental Transaction shall issue to the Holder a
new Note consistent with the foregoing provisions and evidencing the Holder’s
right to convert such Note into Alternate Consideration. The terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or surviving entity to comply with the
provisions of this Section 5(e) and insuring that this Note (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction. In the event of a Fundamental
Transaction, other than a Conversion Fundamental Transaction which is subject to
a forced conversion in accordance with Section 4(e), the Holder may elect, by
giving written notice of such election to the Company at least five (5) Trading
Days before the closing of such Fundamental Transaction, to sell this Note to
the Company or its designated assignee, concurrently with such closing, for a
cash payment equal to the Fundamental Transaction Cash Amount at the time of the
closing.  Notice of any such proposed Fundamental Transaction and of such
election shall be given to the Holder at least fifteen (15) calendar days before
such closing.  In connection with such purchase, the Holder shall assign this
Note to the Company or its assignee, free and clear of any liens, claims or
encumbrances other than transfer restrictions under applicable securities laws.
 
 
14

--------------------------------------------------------------------------------

 
 
f)            Calculations.  All calculations under this Section 5 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.


g)            Notice to the Holder.


i.           Adjustment to Conversion Price.  Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 5, the Company shall promptly
deliver to each Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
 
15

--------------------------------------------------------------------------------

 
 
ii.           Notice to Allow Conversion by Holder.  If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Note, and shall cause to be delivered to the Holder at its last address as it
shall appear upon the Note Register, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  The Holder is entitled to convert this Note during the 20-day
period commencing on the date of such notice through the effective date of the
event triggering such notice.
 
Section 6.   Negative Covenants. As long as any portion of this Note remains
outstanding, unless the holders of at least a majority in principal amount of
the then outstanding Notes shall have otherwise given prior written consent, the
Company shall not, and shall not permit any of its subsidiaries (whether or not
a Subsidiary on any Closing Date) to, directly or indirectly:


a)           other than Permitted Indebtedness, enter into, create, incur,
assume, guarantee or suffer to exist any indebtedness for borrowed money of any
kind, including but not limited to, a guarantee, on or with respect to any of
its property or assets now owned or hereafter acquired or any interest therein
or any income or profits therefrom;


b)           other than Permitted Liens, enter into, create, incur, assume or
suffer to exist any Liens of any kind, on or with respect to any of its property
or assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom;
 
 
16

--------------------------------------------------------------------------------

 


c)           repay, repurchase or offer to repay, repurchase or otherwise
acquire more than a de minimis number of shares of its Common Stock or Common
Stock Equivalents other than as to (a) the Conversion Shares or Warrant Shares
as permitted or required under the Transaction Documents and (b) repurchases of
Common Stock or Common Stock Equivalents of departing employees of the Company,
provided that such repurchases shall not exceed an aggregate of $150,000 for all
employees during the term of this Note;


d)           pay cash dividends or distributions on Common Stock of the Company;


e)           enter into any transaction with any Affiliate of the Company which
would be required to be disclosed in any public filing with the Commission,
unless such transaction is expressly approved by a majority of the disinterested
directors of the Company (even if less than a quorum otherwise required for
board approval); or


f)           enter into any agreement with respect to any of the foregoing.


For the avoidance of doubt, subject to the express provisions of the Transaction
Documents, the Company shall be entitled to seek and obtain additional debt or
equity financing from parties other than the purchasers of the Notes, as
approved by its board of directors.


Section 7.   Events of Default.


a)          “Event of Default” means, wherever used herein, any of the following
events (whatever the reason for such event and whether such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body), provided that an event specified in item
i, ii, iii, or viii below will not become an Event of Default unless and until
it is not cured, if possible to cure, within the earlier to occur of (1) 5
Trading Days after notice of such failure sent by the Holder or by any other
Holder and (2) 10 Trading Days after the Company has become or should have
become aware of such failure:


i.            any default in the payment of (A) the principal amount of any Note
or (B) interest, liquidated damages and other amounts owing to a Holder on any
Note, as and when the same shall become due and payable (whether on a Conversion
Date or the Maturity Date or by acceleration or otherwise);
 
ii.           the Company shall fail to observe or perform any other covenant or
agreement contained in the Notes (other than a breach by the Company of its
obligations to deliver shares of Common Stock to the Holder upon conversion,
which breach is addressed in clause (xiii) below);


iii.           a default or event of default (subject to any grace or cure
period provided in the applicable agreement, document or instrument) shall occur
under (A) any of the Transaction Documents or (B) any other material agreement,
lease, document or instrument to which the Company or any Subsidiary is
obligated (and not covered by clause (vi) below);
 
 
17

--------------------------------------------------------------------------------

 


iv.           any representation or warranty made in this Note, any other
Transaction Documents, any written statement pursuant hereto or thereto or any
other report, financial statement or certificate made or delivered to the Holder
or any other Holder shall be untrue or incorrect in any material respect as of
the date when made or deemed made;


v.           the Company or any Significant Subsidiary shall be subject to a
Bankruptcy Event;
 
vi.          the Company or any Subsidiary shall default on any of its
obligations under any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced, any indebtedness for
borrowed money or money due under any long term leasing or factoring arrangement
that (a) involves an obligation greater than $100,000, whether such indebtedness
now exists or shall hereafter be created, and (b) results in such indebtedness
becoming or being declared due and payable prior to the date on which it would
otherwise become due and payable;


vii.          if the Common Stock shall not be eligible for listing or quotation
for trading on a Trading Market and shall not be eligible to resume listing or
quotation for trading thereon within ten (10) Trading Days;


viii.         if at any time after three months following the initial Closing
Date the Company is not subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act or has failed to file all reports required to be filed
thereunder during the then preceding 12 months (or such shorter period that the
Company was required to file such reports);


ix.            if any of the Security Documents or Subsidiary Guaranties ceases
to be in full force and effect (including failure to create, to the extent
reasonably feasible, a valid and perfected first priority lien (subject to the
Permitted Liens) on and security interest in all the Collateral (as defined in
the Security Agreement) and Intellectual Property Rights of the Company and its
Subsidiaries) at any time for any reason;


x.             if Tom Gardner ceases to serve full time as the President and
Chief Executive Officer of the Company and perform the duties consistent with
such positions for similarly situated companies, provided that if such cessation
is due to Tom Gardner’s death, permanent disability, voluntary termination or
termination by the Company for cause, then (A) an Event of Default shall not be
deemed to have occurred unless and until the Company shall have failed to retain
a full-time replacement reasonably acceptable to the Holder within 90 days
following such death, permanent disability, voluntary termination or termination
by the Company for cause, and (B) following any such acceptable replacement this
clause shall apply to such replacement in lieu of Tom Gardner;
 
 
18

--------------------------------------------------------------------------------

 


xi.            the Company shall fail for any reason to deliver certificates to
a Holder prior to the tenth Trading Day after a Conversion Date or any Forced
Conversion Date pursuant to Section 4(d) or the Company shall provide at any
time notice to the Holder, including by way of public announcement, of the
Company’s intention to not honor requests for conversions of any Notes in
accordance with the terms hereof; or


xii.            any monetary judgment, writ or similar final process shall be
entered or filed against the Company, any subsidiary or any of their respective
property or other assets for more than $100,000, and such judgment, writ or
similar final process shall remain unvacated, unbonded or unstayed for a period
of 45 calendar days; provided, however, that any judgment which is covered by
insurance or an indemnity from a creditworthy party (such creditworthiness as
reasonably determined by the Holder) shall not be included in calculating the
amount of such judgment, writ or final process so long as the Company provides
the Holder a written statement from such insurer or indemnity provider (which
written statement shall be reasonably satisfactory to the Holder) to the effect
that such judgment is covered by insurance or an indemnity and the Company will
receive the proceeds of such insurance or indemnity within 45 calendar days of
the issuance of such judgment.


b)           Acceleration Upon Event of Default. If any Event of Default occurs,
the outstanding principal amount of this Note, plus accrued but unpaid interest,
liquidated damages and other amounts owing in respect thereof through the date
of acceleration, shall become, at the Holder’s election (which the Holder shall
not make more than the later of 30 calendar days after the date (a) such Event
of Default is cured or otherwise resolved and (b) the Holder is aware of such
cure or resolution), immediately due and payable in cash at the Mandatory
Default Amount.  After the occurrence and during the continuance of any Event of
Default, the interest rate on this Note shall accrue as set forth in Section
2(d).  If there is such an acceleration, then upon the payment in full of the
Mandatory Default Amount, the Holder shall promptly surrender this Note to or as
directed by the Company.  In connection with such acceleration described herein,
the Holder need not provide, and the Company hereby waives, any presentment,
demand, protest or other notice of any kind, and the Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable
law.  Such acceleration may be rescinded and annulled by Holder at any time
prior to payment hereunder and the Holder shall have all rights as a holder of
the Note until such time, if any, as the Holder receives full payment pursuant
to this Section 7(b).  No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon. For the
avoidance of doubt, the Mandatory Default Amount shall include amounts due and
owing as a Fundamental Conversion Amount or a Fundamental Transaction Cash
Amount and no Event of Default, acceleration or payment of any Mandatory Default
Amount shall avoid or cause the avoidance of any obligation by the Company to
pay the Forced Conversion Amount or the Fundamental Transaction Cash Amount (to
the extent not included in the Mandatory Default Amount).
 
 
19

--------------------------------------------------------------------------------

 


Section 8.   Miscellaneous.
 
a)           Notices.  Any and all notices or other communications or deliveries
to be provided by the Holder hereunder, including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service,
addressed to the Company, at the address set forth above, or such other
facsimile number or address as the Company may specify for such purpose by
notice to the Holder delivered in accordance with this Section 8.  Any and all
notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile, or sent by
a nationally recognized overnight courier service addressed to each Holder at
the facsimile number or address of the Holder appearing on the books of the
Company, or if no such facsimile number or address appears, at the principal
place of business of the Holder.  Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of (i)
the date of transmission or delivery, if such notice or communication is
delivered via facsimile at the facsimile number, or delivered by such courier
service to the address, specified in this Section 8 prior to 5:30 p.m. (New York
City time), (ii) the date immediately following the date of transmission or
delivery, if such notice or communication is delivered via facsimile at the
facsimile number, or delivered by such courier to the address, specified in this
Section 8 between 5:30 p.m. (New York City time) and 11:59 p.m. (New York City
time) on any date, or (iii) upon actual receipt by the party to whom such notice
is required to be given.  The address for such notices and communications shall
be as set forth on the signature pages attached to the Purchase Agreement.
 
b)           Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, liquidated damages
and accrued interest, as applicable, on this Note at the time, place, and rate,
and in the coin or currency, herein prescribed.  This Note is a direct debt
obligation of the Company.  This Note ranks pari passu with all other Notes now
or hereafter issued under the terms set forth herein.
 
c)           Lost or Mutilated Note.  If this Note shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such Note, and of the
ownership hereof, reasonably satisfactory to the Company.
 
 
20

--------------------------------------------------------------------------------

 


d)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflict of laws thereof.  Each
party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in the County of Los Angeles
(the “Los Angeles Courts”).  Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the Los Angeles Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of such Los Angeles Courts, or such Los Angeles
Courts are improper or inconvenient venue for such proceeding.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof.  Nothing contained herein shall be deemed to
limit in any way any right to serve process in any other manner permitted by
applicable law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Note or the transactions
contemplated hereby. If either party shall commence an action or proceeding to
enforce any provisions of this Note, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorney’s fees and
other costs and expenses reasonably incurred in the investigation, preparation
and prosecution of such action or proceeding.
 
e)           Waiver.  Any waiver by the Company or the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note.  Any waiver by the
Company or the Holder must be in writing.
 
f)           Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Company (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impeded the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.
 
 
21

--------------------------------------------------------------------------------

 
 
g)           Next Business Day.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.


h)           Headings.  The headings contained herein are for convenience only,
do not constitute a part of this Note and shall not be deemed to limit or affect
any of the provisions hereof.


i)            Assumption.  Any successor to the Company or any surviving entity
in a Fundamental Transaction shall (i) assume, prior to such Fundamental
Transaction, all of the obligations of the Company under this Note and the other
Transaction Documents pursuant to written agreements in form and substance
satisfactory to the Holder (such approval not to be unreasonably withheld or
delayed) and (ii) issue to the Holder a new Note of such successor entity
evidenced by a written instrument substantially similar in form and substance to
this Note, including, without limitation, having a principal amount and interest
rate equal to the principal amount and the interest rate of this Note and having
similar ranking to this Note, which shall be satisfactory to the Holder (any
such approval not to be unreasonably withheld or delayed).  The provisions of
this Section 8(i) shall apply similarly and equally to successive Fundamental
Transactions and shall be applied without regard to any limitations of this
Note.


j)            Usury.  This Note shall be subject to the anti-usury limitations
contained in the Purchase Agreement.


*********************
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.



 
ATHERONOVA INC.
         
 
By:
        Name:       Title:       Facsimile No. for delivery of Notices:  

 
 
23

--------------------------------------------------------------------------------

 
 
ANNEX A


NOTICE OF CONVERSION


The undersigned hereby elects to convert principal under the 2.5% Senior Secured
Convertible Note due May 12, 2014 of AtheroNova Inc., a Delaware corporation
(the Company”), into shares of common stock (the “Common Stock”), of the Company
according to the conditions hereof, as of the date written below.  If shares of
Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith.  No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.


By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.


The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock pursuant to any prospectus.


Conversion calculations:
Date to Effect Conversion: _______________________________________


Principal Amount of Note to be Converted: ___________________________


Interest Accrued on Account
of Conversion at Issue: __________________________________________


Number of shares of Common Stock to be issued (not less than 10,000 shares):
____________________________________________________________



Signature: ____________________________________________________


Name: _______________________________________________________


Address for Delivery of Common Stock Certificates: ____________________
____________________________________________________________
 
Or


DWAC Instructions:


Broker No: ________________________
Account No: ______________________

24